DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 2-4 of the Pre-Appeal Brief filed 01/18/2022, with respect to the rejection of claims 1, 2, 4, 9, and 11 under 35 U.S.C. 102(a)(1), and claim 6 under 35 U.S.C. 103 have been fully considered and are persuasive. Applicant argues that Dick does not teach “applying energy to the peripheral area of the posterior portion of the capsular bag, the energy melting the peripheral area of the posterior portion of the capsular bag without cauterization and without forming a hole in the capsular bag such that the peripheral area of the posterior portion of the capsular bag adheres to the at least a portion of the attachment feature of the IOL while a central area of the posterior portion of the capsular bag remains intact” in independent claims 1 and 9, and that Dick in view of Bumbalough does not disclose “determining an amount of the energy based on at least one melting temperature of the capsular bag, the melting temperature being determined based on an age of a patient” in dependent claim 6. Examiner agrees. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made. 
Remarks
	This action is in response to the Pre-Brief Conference Request filed 01/18/2022. 
	Claims 1, 2, 4, 6, 7, 9, 11, 16-28 are pending.  Claims 16-27 are withdrawn.  Claims 1, 2, 4, 6, 7, 9, 11, and 28 are currently under examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Such claim limitation(s) is/are: the attachment feature in claims 1 and 9. The attachment feature is being understood as the support structure 354A in Figure 5A as described in paragraph [0043], or a coating or ridges and other textured features as described in paragraph [0020] of the applicant’s specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dick et al. (US Patent Application Publication 2014/0194860 – APPLICANT CITED on IDS, of record), hereinafter Dick, and further in view of Thompson (International Publication WO 96/35398).
Regarding claim 1, Dick teaches a method for performing an ophthalmic procedure on an eye including a capsular bag (e.g. Abstract), the eye having an intraocular lens (IOL) comprising an attachment feature (e.g. Fig.5B: haptics H are being considered as the attachment feature) implanted therein (e.g. Fig. 8: implant IOL), the method comprising: 

applying energy to the peripheral area of the posterior portion of the capsular bag while a central area of the posterior portion of the capsular bag remains intact (e.g. Par. [0046]: energy is applied at the equator of the capsular bag in order to prevent PCO, which means the central area of the capsular bag remains intact; Par. [0039], lines 6-8: the equator is defined as the peripheral area of the capsular bag; Par. [0052], lines 12-15). 
However, Dick fails to teach the energy melting the peripheral area of the posterior portion of the capsular bag without cauterization and without forming a hole in the capsular bag such that the peripheral area of the posterior portion of the capsular bag adheres to the at least a portion of the attachment feature of the IOL. 
Thompson teaches a focusable intraocular lens that can restore accommodation for near vision. Thompson discloses applying energy to melt the peripheral area of the capsular bag without cauterization and without forming a hole in the capsular bag such that the peripheral area of the capsular bag adheres to the at least a portion of the attachment feature of the IOL (e.g. Page 5, lines 6-17: laser energy is applied to fuse the lens to the capsular bag; the flaps are considered to be the attachment feature; Since the energy is used to melt the polymer coating on the lens to adhere to the capsular bag, it does not form a hole and therefore does not cauterize the capsular bag.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dick to include applying energy to melt the 
Claim 1 is obvious over Dick and Thompson as indicated above. Regarding claim 2, Dick further discloses wherein the eye has an optical path and wherein the peripheral area of the posterior portion of the capsular bag is outside the optical path (e.g. Abstract, each eye has an optical path and the capsular bag of the eye has areas that is outside of the optical path; Fig. 1B: dashed line indicates the course of the visual axis, peripheral part of capsular bag 3.6B is outside of the path).
Claim 1 is obvious over Dick and Thompson as indicated above. Regarding claim 4, Dick further discloses wherein the step of applying the energy comprises firing a laser at the peripheral area of the posterior portion of the capsular bag (e.g. Fig. 8, applying energy with laser; Par. [0046]: energy is applied at the equator of the capsular bag in order to prevent posterior capsule opacification (PCO); Par. [0039], lines 6-8: the equator is defined as the peripheral area of the capsular bag).
Claim 1 is obvious over Dick and Thompson as indicated above. Regarding claim 7, Dick fails to disclose wherein the portion of the IOL has a coating configured to increase adherence to the capsular bag. Thompson teaches a focusable intraocular lens that can restore accommodation for near vision. Thompson discloses the attachment feature of the IOL comprises a coating configured to increase adherence to the capsular bag (e.g. Page 5, lines 8-16). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dick in view of Thompson to include a coating configured to increase adherence to the capsular bag as taught by Thompson in order to provide the predictable results of ensuring that the IOL is securely attached to the capsular bag and will not move around in the eye.
Regarding claim 9, Dick discloses a system for performing an ophthalmic procedure on an eye including a capsular bag (e.g. Abstract), the eye having an intraocular lens (IOL) implanted therein (e.g. Fig. 8, inserting an IOL), the system comprising:
a laser (e.g. Abstract, laser device);
a data processing unit for receiving an image of at least a portion of the eye and determining a portion of the capsular bag to adhere to an adjacent portion of the IOL comprising an attachment feature (e.g. Par. [0092], OCT; Fig. 8, OCT used to measure where to fire the laser including where within the capsular bag; Fig.5B: haptics H are being considered as the attachment feature); and
a control unit configured to communicate with the laser and the data processing unit, the control unit configured to execute instructions for controlling the laser (e.g. Abstract, control unit; Par. [0018]: a control unit is used to control the laser).
However, Dick fails to teach the laser applying energy to melt the portion of the capsular bag, the energy being sufficient to melt the portion of the capsular bag without cauterization and without forming a hole in the capsular bag such that the portion of the capsular bag adheres to the attachment feature of the portion of the IOL. 
Thompson teaches a focusable intraocular lens that can restore accommodation for near vision. Thompson discloses applying energy to melt a portion of the capsular bag without cauterization and without forming a hole in the capsular bag such that the portion of the capsular bag adheres to the attachment feature of the IOL (e.g. Page 5, lines 6-17: laser energy is applied to fuse the lens to the capsular bag; the flaps are considered to be the attachment feature; Since the energy is used to melt the polymer coating on the lens to adhere to the capsular bag, it does not form a hole and therefore does not cauterize the capsular bag.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dick to include applying energy to melt the 
Claim 9 is obvious over Dick and Thompson as indicated above. Regarding claim 11, Dick further discloses wherein the IOL includes an optic having a posterior surface and wherein the portion of the IOL comprises a portion of a periphery of the posterior surface of the optic (e.g. Fig. 8, an IOL would inherently have an optics having posterior surface since it would inherently have both an anterior and a posterior surface and the IOL itself is a lens and therefore a portion of the IOL would inherently comprise a portion of the periphery of the posterior surface of the optic).
Claim 6 is rejected is rejected under 35 U.S.C. 103 as being unpatentable over Dick et al. (US Patent Application Publication 2014/0194860 – APPLICANT CITED on IDS, of record), hereinafter Dick, and Thompson (International Publication WO 96/35398), as applied to claim 1 above, and further in view of Krag et al. (Susanne Krag, Carl Christian Danielsen & Troels T. Andreassen (1998) Thermal and mechanical stability of the lens capsule, Current Eye Research, 17:5, 470-477, DOI: 10.1076/ceyr.17.5.470.5198), hereinafter Krag. 
Claim 1 is obvious over Dick and Thompson as indicated above. Regarding claim 6, Dick in view of Thompson fails to disclose the energy being determined based on at least one melting temperature of the capsular bag, the melting temperature being determined based on an age of a patient having the eye.
Krag is directed towards understanding the thermal and mechanical stability of the lens capsule. Krag discloses determining an amount of energy based on a melting temperature of the capsular bag, the melting temperature being determined based on an age of the patient (e.g. Abstract, section titled Results: the shrinkage temperature (the melting temperature of the proteins in the collagen) for the capsular bag is significantly associated with the age of the donor; Pages 472-473, section titles Results, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dick in view of Thompson to include determining an amount of energy based on a melting temperature of the capsular bag, the melting temperature being determined based on an age of the patient as taught by Krag in order to provide the predictable results of preserving capsular elasticity.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Dick et al. (US Patent Application Publication 2014/0194860 – APPLICANT CITED on IDS, of record), hereinafter Dick, and Thompson (International Publication WO 96/35398), as applied to claim 1 above, and further in view of Angelopoulos et al. (International Publication WO 2017/079733, of record), hereinafter Angelopoulos.
Claim 1 is obvious over Dick and Thompson as indicated above. Regarding claim 28, Dick in view of Thompson fails to disclose wherein the attachment feature comprises a structure configured to facilitate ingress of a melted component of the capsular bag. Angelopoulos teaches a method of manufacturing an optic of an IOL. Angelopoulos teaches it is known to have the attachment feature comprising a structure configured to facilitate ingress of a melted component of the capsular bag (e.g. Par. [0182], lines 1-4: the ridges create a greater surface area which allows improved haptic/bag contact, which would facilitate ingress of a melted component of the capsular bag, the examiner considers the ridges as the attachment feature; Fig. 21, ridges 46a, 46b, 48a, 48b, on haptics 46 and 48).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Dick in view of Thompson to include the attachment feature comprising a structure configured to facilitate ingress of a melted component of the capsular bag as taught by Angelopoulos in order to provide the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                            
/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792